         Case 6:19-cv-00532-ADA Document 3 Filed 09/10/19 Page 1 of 2



                                  United States District Court
                                   Western District of Texas
                                        Waco Division

 Uniloc 2017 LLC                                §
                                                §
               Plaintiff                        §
                                                §
 v.                                             §        Case No. 2:19-cv-532
                                                §
 Apple Inc.,                                    §
                                                §
               Defendant                        §                       Jury Trial Demanded
                                                §
                                                §

        PLAINTIFF UNILOC 2017 LLC’S CORPORATE DISCLOSURE STATEMENT

       Plaintiff Uniloc 2017 LLC files this disclosure statement pursuant to Rule 7.1 of the Federal

Rules of Civil Procedure:

       The parent of Uniloc 2017 LLC is CF Uniloc Holdings LLC.

       No publicly held corporation owns 10% or more of the stock of Uniloc 2017 LLC.



                                                             Respectfully Submitted,
                                                             By: /s/ William E. Davis, III
                                                             William E. Davis, III
                                                             Texas State Bar No. 24047416
                                                             bdavis@bdavisfirm.com
                                                             Debra Coleman
                                                             Texas State Bar No. 24059595
                                                             dcoleman@bdavisfirm.com
                                                             Christian Hurt
                                                             Texas State Bar No. 24059987
                                                             churt@bdavisfirm.com
                                                             Edward Chin
                                                             Texas State Bar No. 50511688
                                                             echin@bdavisfirm.com
                                                             Ty Wilson
                                                             Texas State Bar No. 24106583
                                                             Twilson@davisfirm.com



CORPORATE DISCLOSURE STATEMENT
                                           PAGE 1 OF 2
          Case 6:19-cv-00532-ADA Document 3 Filed 09/10/19 Page 2 of 2



                                                             DAVIS FIRM
                                                             213 N. Fredonia Street, Suite 230
                                                             Longview, Texas 75601
                                                             T: (903) 230-9090
                                                             F: (903) 230-9661


                                                             Counsel for Plaintiff Uniloc 2017
                                                             LLC



                                CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document and all attachments thereto are being
filed electronically in compliance with Local Rule CV-5(a). As such, this document is being served
this September 10, 2019 on all counsel of record, each of whom is deemed to have consented to
electronic service. L.R. CV-5(a)(3)(A).
                                                             /s/ William E. Davis, III

                                                             William E. Davis, III




CORPORATE DISCLOSURE STATEMENT
                                           PAGE 2 OF 2
